*35SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiffs-appellants H. William Van Allen and Fairlene G. Rabenda appeal from the judgment of the district court filed on March 8, 2001 dismissing their complaint alleging misconduct on the part of the Hyde Park Fire and Water District and seeking (1) “full subpoena power” to allow the plaintiffs to obtain records from public agencies and individuals for just cause, and (2) a “federal investigation into claimed political corruption of various entities.”
We affirm the district court’s decision for substantially the reasons stated in the district court’s Decision and Order dated December 15, 2000. An individual may not compel officials at the Department of Justice to initiate an investigation concerning the alleged criminal acts of another. See Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973). In addition, an individual may not use grand jury subpoena power to gather evidence for a civil proceeding.
See In re Grand Jury Subpoenas, April, 1978, at Baltimore, 581 F.2d 1103, 1108 (4th Cir.1978).
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.